Citation Nr: 1500600	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12- 25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran testified during a Board video-conference hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, neuropathy of the bilateral upper and lower extremities is proximately due to, or the result of, service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy of the bilateral upper extremities, as due to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for service connection for neuropathy of the bilateral lower  extremities, as due to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to grant service connection for neuropathy of the bilateral upper and lower extremities herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II. Facts and Analysis

Contentions

The Veteran asserts that he has neuropathy of his upper and lower extremities due to service-connected diabetes mellitus.  Thus, he contends that service connection is warranted for neuropathy of his upper and lower extremities.

Upon review of the record, the Board finds that the evidence is in relative equipoise. As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for neuropathy of the bilateral upper and lower extremities.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

Facts 

Service treatment records do not show that the Veteran's neuropathy had its onset during active military service.  Rather, he asserts that it is due to service-connected diabetes mellitus.  Service connection for diabetes mellitus was granted by the RO in the April 2012 rating decision.

June 2010 private medical records discuss the Veteran's hospitalization for treatment of a streptococcus bacteremia infection during which new-onset diabetes mellitus was reported.  Neuropathy is not noted on his discharge summary.

The Veteran testified that his peripheral neuropathy began in approximately 2011.  See Board hearing transcript at page 3.  His primary care physician referred him to Dr. J.E., a specialist, who treated him for the disorder.  Id.

February and March 2011 treatment records from St. John Heart Institute reveal that, in March 2011, the Veteran complained of numbness in his hands and feet.  The assessment included diabetes type 2 neurological manifestations and he was referred to Dr. J.E., a neurologist.

According to March and April 2011 and October and November 2012 medical records from Dr. J.E., when first seen in March 2011, the Veteran reported numbness in his hands and feet.  He noticed the numbness in his extremities while hospitalized for treatment of an apparent strep septicemia in June 2010.  It was noted that he was also diagnosed with diabetes.  Dr. J.E.'s clinical impression was of a patient with suspected diabetic neuropathy.

A March 2011 neurodiagnostic study of the Veteran's right upper and lower extremity revealed findings consistent with sensorimotor neuropathy.  In April 2011, Dr. J.E. noted that the Veteran had sensorimotor neuropathy.

A September 2011 medical report indicates that VA provided the Veteran with an examination performed by a private practitioner.  The Veteran gave a history of being diagnosed with upper and lower extremity neuropathy a year earlier when hospitalized for a blood infection and had neuropathy of his hands and feet.  Diagnoses included bilateral upper and lower extremity neuropathy.  

The examiner opined it was less likely than not that the Veteran's neuropathy of the upper and lower extremities was related to service-connected diabetes.  In the examiner's opinion, onset of the neuropathy symptoms correlated with hospitalization for sepsis and onset was abrupt after he experienced marked peripheral edema in the hospital that resolved, but the neuropathies persisted.  According to the examiner, if the neuropathies were secondary to diabetes, onset would have been more gradual. 

VA outpatient records, dated in January and August 2012, reflect that the Veteran's medical problems included diabetic neuropathies.

In a June 2012 signed statement, Dr. J.E. stated that she treated the Veteran since March 2011 for neuropathy that was secondary to diabetes.

Analysis

The evidence shows that current neuropathy of the upper and lower extremities has been demonstrated.  There is no contention or evidence that neuropathy was directly incurred in service or during a presumptive period. 

The case turns on whether neuropathy of the upper and lower extremities, diagnosed in approximately 2011, is proximately caused by, or is due to, service-connected diabetes mellitus.

Here, the medical evidence is in equipoise.  Although Dr. J.E.'s opinion supports a link between the Veteran's current neuropathy of the bilateral upper and lower extremities, the August 2011 VA examiner offered a negative opinion.

Given the medical expertise of Dr. J.E., a neurologist and the Veteran's treating physician, that associates the Veteran's neuropathy of the upper and lower extremities with service-connected diabetes mellitus disability, the Board is persuaded that the evidence supports the Veteran's claim and service connection may be granted.  As such, affording the Veteran all benefit of the doubt, service connection for neuropathy of the bilateral upper and lower extremities, as due to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.


ORDER

Service connection for neuropathy of the bilateral upper extremities is granted.

Service connection for neuropathy of the bilateral lower extremities is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss.  His exposure to acoustic trauma in service is conceded.  See August 8, 2012 statement of the case at page 17.

During his June 2013 Board hearing, the Veteran expressed concern regarding the adequacy of his August 2011 VA examination that did not find hearing loss consistent with VA regulations.  See Board hearing transcript at pages 6 and 10; see also 38 C.F.R. § 3.385 (2014).  He said that he did not receive guidance as to how to indicate when he heard tones during the audiology test, and that the test started before he realized it.  Id. at 6.  The Veteran reported continued difficulty hearing conversational speech.  Id. at 9.

Considering the Veteran's concerns, and given that it has been more than three years since his 2011 VA examination, the Board concludes that a new VA examination is appropriate to determine whether he has a current hearing loss related to service.

Recent medical records regarding the Veteran's treatment at the VA Tulsa Outpatient Clinic, dated since August 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VA Tulsa Outpatient Clinic, dated since August 2012.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.  

2.  After completing the development requested above, schedule the Veteran for a VA examination (preferably an ear, nose and throat specialist) to determine whether any current hearing loss is related to service.  

After completion of the examination and review of the record, the examiner should provide an opinion as to whether the Veteran had bilateral hearing loss at any time since 2011.  If so, provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is the result of a disease or injury in active service, or had its onset in service, including due to conceded exposure to acoustic trauma as a Surfacing Equipment Operator.  The examiner should provide a rationale for this opinion.  The examiner should discuss the Veteran's post-service reports of symptoms. 

The absence of evidence of treatment for hearing symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


